AMENDMENT AGREEMENT




THIS AMENDMENT AGREEMENT (the “Agreement”) is made and entered into effective as
of October 21, 2006, by and between Guardian Technologies International, Inc., a
Delaware corporation (the “Borrower”), and Michael W. Trudnak (the “Lender”).
 Defined terms used herein shall have the same meaning as in the Loan Agreement,
dated April 21, 2006, by and between the Borrower and the Lender (the “Loan
Agreement”).




WITNESSETH:




WHEREAS, the Borrower and the Lender entered into the Loan Agreement pursuant to
which the Lender loaned to the Borrower two hundred thousand dollars ($200,000)
for the purposes of facilitating on-going operations and the principal amount of
such loan was evidenced by the Note executed by the Borrower; and




WHEREAS, the Note provides that the principal amount of $200,000 is due in one
payment the earlier of: “(a) six months from the date of execution of this Note,
(b) the date the Borrower receives an aggregate of $2,000,000 or more from the
sale of its common stock, $.001 par value per share, or other securities of the
Borrower following the date of issuance of this Note, or (c) the date of the
occurrence of an Event of Default”; and




WHEREAS, the parties desire to extend the date the principal amount under the
Note is due and payable by the Lender to December 31, 2006.




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties agree as follows:




1.

The parties hereto agree to extend the date the $200,000 in principal amount of
the Note is due and payable by the Borrower to the Lender to December 31, 2006.
 Accordingly, and in order to effect the foregoing, the first full paragraph of
the Note is hereby amended by deleting the language in subparagraph (a) thereof
in its entirety and inserting in lieu thereof the following: “(a) December 31,
2006”.




2.

Except as set forth above, all other terms and provisions of the Note and the
Loan Agreement shall remain unchanged and in full force and effect.




3.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without regard to the conflict of laws provisions
of such state.







[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





IN WITNESS WHEREOF, the Borrower and Lender have caused this Agreement to be
duly executed effective as of the date first above written.













WITNESS:

GUARDIAN TECHNOLOGIES

INTERNATIONAL, INC. (“BORROWER”)







_________________________

By:  /s/ William J. Donovan

Name:

William J. Donovan

Its:

President







WITNESS:

MICHAEL W. TRUDNAK

(“LENDER”)







_________________________

Signed:  /s/ Michael W. Trudnak










28228003.133



